DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 6/30/2022 has been entered.

Claim Objections
Claims 1, 3, and 7 objected to because of the following informalities:  
	-Claim 1, line 23, “with respect to the nose to” should be changed to --with respect to the nose portion to--	
	-Claim 3, line 22, “with respect to the nose to” should be changed to --with respect to the nose portion to--
	-Claim 7, line 22, “with respect to the nose to” should be changed to --with respect to the nose portion to--
	-Claims 2, 4-6 and 8-14 also comprise the objections as the claims depend from the claims outlined above.
	Appropriate correction is required.

Allowable Subject Matter / Reasons for Allowance
Claims 1-14 would be allowable if rewritten or amended to overcome the objections outlined above. 
Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claims 1, 3, 7, and 15, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
	Regarding Claims 3 and 7, refer to the “Allowable Subject Matter” section in the Non-Final Rejection mailed on 3/3/2022 for the reasons for allowance.
	Regarding Claim 1, Ronn (US Patent 5,839,638), as modified by Tachihara (US PGPUB 2004/0238593), discloses several features of the claimed invention as outlined in the Non-Final Rejection mailed 3/3/2022, however, Ronn, as modified, does not disclose the interpreted door plate (bracket 210; Figures 2-3) and the interpreted door (arm 130 and tip 119) are arranged such that the door (119, 130) is pivotably disposed about and connected to the nose portion (100) by the door plate (210) and wherein the screw (140, 142) operatively engages the door plate (210) in the manner as claimed. In conclusion, neither Ronn or Tachihara disclose a door plate arranged as claimed in combination with the remaining features of the claimed invention and further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Ronn to obtain the claimed invention without major structural changes and the use of improper hindsight as motivation. 
	Regarding Claim 15, none of the cited references disclose a depth adjustment mechanism configured to be mounted on a door of a nosepiece assembly of a fastening tool, wherein the door is slidably connected to a nose portion of the tool by a door plate, wherein the adjustment mechanism comprises a depth adjustment wheel and an adjustment screw extending through the wheel as claimed to effect a longitudinal movement of the door with respect to the nose portion to increase and decrease the depth to which a fastener is driven into a workpiece, wherein the wheel comprises a threaded section and an adjacent unthreaded section and wherein the unthreaded portion comprises a greater diameter than the threaded portion and the unthreaded portion partially receives a head portion of the screw.  These features in combination with the remaining features of Claim 15 render the claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the formal matters outlined above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/22/2022